Walter Pope was convicted of carrying a concealed weapon and carrying a pistol without a license. He made a motion for a new trial based on the general grounds only. This motion was overruled, and the defendant excepted.
1. The defendant, an operator of a taxicab, contends that the evidence is not sufficient to authorize a conviction of carrying a pistol without a license, because he was using the weapon in an effort to collect fares not paid by two patrons. There is no merit in this contention. Caldwell v. State, 58 Ga. App. 408 (1) (198 S.E. 793).
2. The defendant also contends that the evidence is not sufficient to authorize a conviction of carrying a concealed weapon. Louise Johnson testified in part as follows: "We . . went by this lady's place to get some barbecued chicken sandwiches . . . My husband was waiting at the counter, and this man [defendant] came in and shot him. My husband had his back to the door. I saw the defendant when he came in. He had a pistol in his hand. He shot my husband and hopped in a cab and took off. . . I did not see the pistol when the defendant came in the door, but when he got almost to my husband he had the pistol in his hand. He had his hand in his pocket when he came in the door. You could see the print of it in his pocket, but I could not see the pistol." The evidence was sufficient to authorize the verdict. Kinnebrew v. State, 81 Ga. 765
(7 S.E. 691); Bailey v. State, 8 Ga. App. 32
(68 S.E. 457).
3. The trial judge did not err in overruling the defendant's motion for new trial.
Judgment affirmed. Gardner and Townsend, JJ.,concur.
     DECIDED NOVEMBER 15, 1947. REHEARING DENIED DECEMBER 12, 1947.